Citation Nr: 0410869	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, 
to include hemiparesis of the right upper extremity, hemiparesis 
of the right lower extremity, and aphasia.

2.  Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran had active military service from December 1959 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.


REMAND

Service medical records show that the veteran had medical 
examinations on the following dates with the noted blood pressure 
readings: December 1959, blood pressure reading of 126/74; 
November 1962, blood pressure reading of 126/78; June 1963, blood 
pressure reading of112/74; January 1969, blood pressure reading of 
140/80; and August 1969, blood pressure reading of 120/78.  
Service medical records show that the veteran was seen in January 
1969 with complaints of flu like illness.  His blood pressure 
reading was 140/92.

At his March 1980 VA examination, the veteran's blood pressure 
reading was 140/100, sitting and standing with respiration noted 
as 18.  

Hospital report from Kaiser Permanente Medical Center indicated 
that the veteran was admitted in August 1991 after suffering a 
left temporoparietal infarct.  The impression was acute 
hemorrhagic cerebrovascular accident; hemorrhagic infarct, left 
parietotemporal area with mass effect and midline shift with 
resultant right-sided hemiparesis and aphasia and coma; 
hypertension, chronic.

The veteran was transferred from Kaiser to La Palma Intercommunity 
Hospital in September 1991 for acute rehabilitation.  The 
diagnosis was right sided hemiparesis sustained on August 26, 
1991, most likely secondary to hypertension; left temporoparietal 
hemorrhagic infarct; history of hypertension.

The veteran has not had a comprehensive VA examination to 
ascertain the etiology of his hypertension and cardiovascular 
disability.  Therefore, the case must be remanded to the RO for 
the following development:

1.  The veteran should be scheduled for a VA examination with the 
appropriate specialist to ascertain (a) the etiology of his stroke 
and its residuals and (2) any cardiovascular disability.  It is 
imperative that the claims file be made available to the examiner 
for review in connection with the examination, and all indicated 
special studies and tests should be accomplished.  Please ask the 
examiner specifically to opine whether any current cardiovascular 
disability and cerebrovascular disability are more likely than not 
related to military service or are attributable to a service-
connected disorder. 
          
2.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issues on appeal.  If the benefits 
sought are not granted, the appellant and his representative 
should be furnished with a Supplemental Statement of the Case and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.

3.  The RO must ensure that all provisions of VCAA are properly 
applied in the development of the appellant's claims.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





